COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


TERRENCE MACK BOOTH, S/K/A
 TERRANCE BOOTH
                                      MEMORANDUM OPINION * BY
v.        Record No. 0862-95-1     JUDGE JERE M. H. WILLIS, JR.
                                          JUNE 11, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   John C. Morrison, Jr., Judge
          Timothy P. Sceviour (Abrons, Fasanaro &
          Sceviour, on brief), for appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     On appeal from his convictions of second degree murder and

use of a firearm in the commission of murder, Terrence Mack Booth

contends the evidence is insufficient to support his convictions.

 We disagree and affirm the judgment of the trial court.

     On appeal, we view the evidence in the light most favorable

to the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom.   Higginbotham v. Commonwealth, 216
Va. 349, 352, 218 S.E.2d 534, 537 (1975).   The judgment of a

trial court sitting without a jury will not be set aside unless

plainly wrong or without evidence to support it.    Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

     On August 28, 1994, at approximately 9:30 p.m., Officer
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Andreano of the Norfolk Police Department responded to a radio

dispatch that a man had been shot close to the intersection of

28th Street and Debree Avenue.    Upon his arrival at the scene,

Officer Andreano found the victim lying dead on the ground with

blood on his face and surrounding his head.      No other shooting

occurred in that area on August 28, 1994.

     Sharmeka Spratley testified that on the evening of August

28, 1994, Booth telephoned her and arranged to spend the night at

her home.   He told her that "he shot somebody or he might have."

The next morning, Ms. Spratley and two friends drove Booth home.

At the intersection of 28th Street and Debree Avenue, the

driver, Ms. Jerry Morris, asked Booth, "where the gentlemen he

had killed at."   Booth pointed to the crime scene, which was

cordoned off with yellow tape, and replied, "right over there."
     Booth contends that the evidence against him is wholly

circumstantial.   Acknowledging that the evidence is suggestive of

his guilt, he argues that it nonetheless fails to exclude every

reasonable hypothesis of innocence and, thus, is insufficient to

support his conviction. We disagree.
     Direct evidence is evidence which tends to establish a
     fact in issue without the aid of an inference.

       It is

            [E]vidence that directly proves a fact,
            without an inference or presumption, and
            which in itself, if true, conclusively
            establishes that fact.

                   *    *    *    *      *   *     *

       Circumstantial evidence, sometimes called indirect



                                 - 2 -
     evidence, is evidence of facts and circumstances not in
     issue from which facts or circumstances in issue may be
     inferred.


Friend, The Law of Evidence in Virginia (Fourth Edition, 1993),

§ 12-1.

     Officer Andreano's description of his findings at the crime

scene is direct evidence.   Likewise, Sharmeka Spratley's report

of Booth's statements is direct evidence.   However, the inference

required to link those two elements of proof, renders each of

those elements circumstantial proof as to the issue of whether

Booth killed the victim.
     Although this case is based on circumstantial evidence,

circumstantial evidence is sufficient to support a conviction.

Hughes v. Commonwealth, 18 Va. App. 510, 518, 446 S.E.2d 451, 456

(1994) (en banc) (citation omitted).
          All necessary circumstances proved must be
          consistent with guilt and inconsistent with
          innocence; they must exclude every reasonable
          hypothesis of innocence; the chain of these
          circumstances must be unbroken; and the
          "circumstances of motive, time, place, means,
          and conduct must all concur to form an
          unbroken chain" linking the appellant to the
          crime beyond a reasonable doubt.

Id. at 518-19, 446 S.E.2d at 457 (citation omitted).   The proof

must exclude only those reasonable hypotheses of innocence that

flow from the evidence, and not those that derive from the

ruminations of defense counsel.   See Cantrell v. Commonwealth, 7
Va. App. 269, 289, 373 S.E.2d 328, 338 (1988), cert. denied, 496
U.S. 911 (1990).



                               - 3 -
     The evidence supports Booth's convictions.     He confessed to

Ms. Spratley that "I shot someone."     When passing the crime scene

the following day, he said "that's where it happened."    No other

shootings occurred in that area on August 28, 1994.    Booth

admitted his presence at the crime scene, but stated that he

thought the victim was drunk.   The trial court found this

explanation incredible.   When the trial court asked defense

counsel to offer a reasonable hypothesis of innocence, counsel

could proffer none.   The evidence unerringly compels the

conclusion of Booth's guilt.
     The judgment of the trial court is affirmed.

                                                     Affirmed.




                                - 4 -